Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 1 of 8 PAGEID #: 875




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRONYA BOYKIN-SULLIVAN,

                      Plaintiff,                 :   Case No. 2:19-cv-4115

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Chelsey M. Vascura
COMMISSIONER OF SOCIAL
SECURITY,
                                                 :
                      Defendant.


                                    OPINION AND ORDER

       Bronya Boykin-Sullivan (“Plaintiff”) brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Social Security Disability Insurance Benefits. This matter is before the Court on

Plaintiff’s Objection (ECF No. 14) to the Report and Recommendation (“R&R”) issued by the

United States Magistrate Judge on April 10, 2020 (ECF No. 13), recommending that the Court

overrule Plaintiff’s Statement of Errors and affirm the Commissioner’s decision. For the reasons

set forth below, the Court OVERRULES Plaintiff’s Objection, ADOPTS the Magistrate

Judge’s Report and Recommendation, and AFFIRMS the Commissioner’s decision.

I.     BACKGROUND

       A.       Procedural History

       Plaintiff filed an application for Title II Social Security Benefits on June 13, 2016,

alleging disability since December 23, 2015. (Admin. Record, 34, 152, ECF No. 5). Plaintiff’s

claims were denied initially on August 2, 2016, and upon reconsideration on September 22,


                                                 1
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 2 of 8 PAGEID #: 876




2016. (Id. at 85–87; 90–92). She filed a Request for Hearing on November 3, 2016. (Id. at 97–

99).

       Administrative Law Judge Jeannine Lesperance (“ALJ”) held an administrative hearing

on June 26, 2018. (Id. at 30–64). On September 20, 2018, the ALJ issued an unfavorable

decision. (Id. at 15–25). Plaintiff requested review of the administrative decision to the Appeals

Council, which denied her request on July 16, 2019, and adopted the ALJ’s decision as the

Commissioner’s final decision. (Id. at 1–6).

       Plaintiff filed this case on September 16, 2019 (ECF No. 1), and the Commissioner filed

the administrative record on November 20. (ECF No. 5). Plaintiff filed a Statement of Specific

Errors (ECF No. 10), and the Commissioner responded (ECF No. 12). On April 10, 2020, the

Magistrate Judge issued her Report and Recommendation. (ECF No. 13). After a thorough

analysis, the Magistrate Judge recommended affirming the Commissioner’s non-disability

finding. On April 24, Plaintiff timely filed an Objection to the Magistrate Judge’s R&R. (ECF

No. 14).

       B.      Relevant Record Evidence

               1.      Hearing Testimony

       Plaintiff, represented by counsel, appeared and testified at the administrative hearing.

Plaintiff has a medical degree with a residency in psychiatry, during which she also served in the

Air Force. (R. at 38). She worked as a practicing psychiatrist from 2002 through December 23,

2015. (Id. at 35, 39). While she was still working as a psychiatrist, she utilized a computer

approximately 45 percent of the time. (Id. at 41).

       Plaintiff suffers from an “aggressive highly active phenotype of . . . multiple sclerosis.”

(Id. at 35–36). Plaintiff testified that she is no longer able to do any full-time work because she is

                                                  2
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 3 of 8 PAGEID #: 877




“so fatigued.” (Id. at 42). She testified that she drives daily to take her kids to school and to run

errands. (Id. at 37–38). But by the time she gets home, she is “completely tired.” (Id. at 42).

Plaintiff stated that she usually “tank[s] out” by 9:00 or 10:00 a.m. each day. (Id. at 50). She

testified that she misses “anything where you have to exert any kind of effort.” (Id. at 43).

Plaintiff explained that her decline from being able to work full-time to not involved a lot of

other people covering for her so that she did not make significant mistakes while seeing patients

as she started becoming more fatigued. (Id. at 44). She generally utilizes a motorized cart to get

around the grocery store. (Id. at 51). She gets takeout food a lot because she often does not have

the energy to cook and clean up afterwards. (Id.). She testified that she has someone who comes

to her house Monday through Thursday from 3:00pm until 8:00pm to help with chores and with

her children. (Id. at 47–48). Plaintiff is fatigued even sitting for long periods of time. (Id. at 52).

        Plaintiff testified that cognitively, she has very bad short-term memory and easily comes

off task. (Id. at 45). That causes her to become frustrated and depressed. (Id. at 47). She has

trouble watching television because she cannot follow what is happening, but she does do water

aerobics with other people with multiple sclerosis. (Id. at 49).

        Vocational Expert Connie O’Brien (“VE’) also testified. The VE classified Plaintiff’s

past relevant work as a psychiatrist and a medical resident as requiring a light exertion level. (Id.

at 56). The ALJ proposed a hypothetical regarding Plaintiff’s residual functional capacity

(“RFC”)1 to the VE that limited Plaintiff to sedentary work but she could occasionally climb

ramps and stairs, stoop, kneel, crouch, crawl, or balance, never climb ladders, ropes, or scaffolds,

not work around hazards, not engage in occupational driving, could perform simple, routine tasks



        1
         A claimant’s RFC is an assessment of “the most [she] can still do despite [her]
limitations.” 20 C.F.R. § 404.1545(a)(1).
                                               3
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 4 of 8 PAGEID #: 878




at an average pace without strict time or production demands, and could adapt to occasional

changes in work duties. (Id. at 56–57). The VE testified that given these limitations, Plaintiff

could not perform her past work as actually or generally performed. (Id. at 57). However, the VE

testified that there was other sedentary, unskilled work a person of Plaintiff’s age, education, and

past work experience could perform within the limitations of the hypothetical including, order

clerk, callout operator, and charge account clerk. (Id.). The VE testified that it would be work

preclusive if Plaintiff was off task for more than 10 percent of the workday or was absent two

days per month. (Id. at 58). She also testified that at the sedentary exertion level there are no jobs

that would allow Plaintiff to handle and finger for only four hours in an eight-hour workday. (Id.

at 60).

                 2.     Dr. Madden’s Medical Opinion

          Plaintiff saw Jeffrey Madden, Ph.D., for a neuropsychological evaluation on March 28

and April 15, 2016 (Id. at 460). Dr. Madden noted that Plaintiff began experiencing symptoms of

multiple sclerosis 12 years prior, but it was only in 2013 that the disease began to significantly

affect her with the development of optic neuritis in her right eye. (Id.). Plaintiff reported to Dr.

Madden the following cognitive problems: verbal fluency, cognitive fog that lasts for up to a

day, forgetting medical information, losing things, having difficulty pronouncing words, and

making paraphasic errors. (Id. at 461). Dr. Madden reported the following initial behavioral

observations of Plaintiff: no psychomotor abnormalities, fluent speech, logical and goal directed

flow to thought, intact thought associations, good judgment, alert and oriented to person, place,

and time, recent intact memory, intact concentration, language within normal limits, and intact

fund of knowledge. (Id. at 463). After undergoing a battery of neuropsychological tests, Dr.

Madden noted:

                                                  4
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 5 of 8 PAGEID #: 879




        [Plaintiff] presents with a notable decline in cognitive functioning as compared to
        her above average premorbid functioning. The pattern of cognitive difficulties
        reported by the patient appears consistent with test findings with problems in:
        Attention/working memory . . . Subjective difficulties with verbal memory which
        appear to be resulting from a pattern of new information interfering with the recall
        of previous learned information . . . A relative decline in visual memory that may
        be a function of visual compromise caused by MS. While problem solving as a
        whole appears unchanged, [Plaintiff] has significant difficulty with a task that
        combines attention/working memory with reasoning skills. . . . Based on this
        profile, I believe it would be prudent for [Plaintiff] to consider at least a reduction
        to work at part time for the time being.

Dr. Madden concluded that Plaintiff’s performance was “consistent with a very high functioning

individual who is suffering from neurocognitive symptoms consistent with Multiple Sclerosis.”

(Id. at 473). He added that he believed “at least a modification of her employment is most

advisable at this time.” (Id.).

        C.       The ALJ’s Decision

        The Magistrate Judge accurately described the ALJ’s decision. (See R&R, 2–3, ECF No.

13). At step four of the sequential process,2 the ALJ set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform sedentary work as defined in 20 CFR
        404.1567(a) except the claimant can occasionally climb ramps and stairs, stoop,
        kneel, crouch, crawl and balance. The claimant is precluded from climbing ladders,
        ropes, and scaffolds, occupational driving, and exposure to work hazards, such as
        unprotected heights and moving mechanical parts. Mentally, the claimant can
        perform simple, routine tasks at an average pace without strict time or production
        demands. The claimant can adapt to occasional changes in work duties.

(R. at 19–20).

        Relying on the VE’s testimony, the ALJ determined that Plaintiff could make a

successful adjustment to other work that exists in significant numbers in the national economy.

(Id. at 25). She therefore concluded that Plaintiff was not disabled under the Social Security Act



        2
            See R&R, fn.1, ECF No. 13.
                                                  5
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 6 of 8 PAGEID #: 880




during the relevant period. (Id.).

II.    STANDARD OF REVIEW

       If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court’s

review “is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm'r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive . . . .”).

III.   ANALYSIS

       In her Statement of Specific Errors, Plaintiff asserts two assignments of error, only one of

which forms the basis of her Objection to the Magistrate Judge’s R&R. Plaintiff argues that the

ALJ should have adopted Dr. Madden’s opined limitation that Plaintiff should move from full-

time to part-time work. In essence, Plaintiff asserts the ALJ, and the Magistrate by extension,

improperly failed to consider Dr. Madden’s medical opinion under 20 C.F.R. § 404.1527(c).

       In her opinion, the Magistrate Judge properly notes that while medical opinions of non-

treating consultative examiners like Dr. Madden must be meaningfully evaluated, they are not

entitled to any particular deference and an ALJ need not give “an exhaustive factor-by-factor

analysis” of their opinions. (R&R, 11, quoting Kent v. Comm’r of Soc. Sec., 142 F. Supp. 3d 643,

650 (S.D. Ohio 2015)). After carefully reviewing the record de novo, this Court finds the

                                                   6
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 7 of 8 PAGEID #: 881




Magistrate Judge’s assessment of the ALJ’S decision as it pertains to Dr. Madden’s medical

opinion proper and adopts it here:

       The ALJ did not err in her consideration of Dr. Madden’s opinion. First, the ALJ
       did not fail to consider Dr. Madden’s opinion altogether, as Plaintiff contends.
       Although Plaintiff correctly points out that the ALJ never mentioned Dr. Madden
       by name and did not devote any particular section of the decision to Dr. Madden’s
       opinion, the decision reflects that the ALJ meaningfully considered the opinion
       when she quoted from it as to Plaintiff’s “very high functioning” and cited the
       above-average and average results of her cognitive testing summarized supra. (R.
       19, 21.)

       Further, the only opined limitation Plaintiff contends should have been included in
       the RFC is Dr. Madden’s restriction of Plaintiff to part-time work. Yet, as noted
       above, this limitation was recommended from the baseline of Plaintiff’s high-level
       and high-stress job as a psychiatrist, and does not bear on whether Plaintiff could
       perform other full-time work.

       Moreover, Dr. Madden’s recommendation does not constitute a definitive
       limitation. Dr. Madden’s report states only that, “[b]ased on this profile [of
       neuropsychological testing results], I believe it would be prudent for [Plaintiff] to
       consider at least a reduction to work at part time for the time being” and “I believe
       at least a modification of her employment is most advisable at this time.” (R. 467,
       473) (emphasis added.) These statements do not provide the ALJ with definitive
       limitations to incorporate into the RFC. See Graham v. Comm’r Soc. Sec., No. 1:18-
       CV-1939, 2019 WL 4451366, at *5 (N.D. Ohio Sept. 17, 2019) (finding no
       violation of SSR 96- 8p where the ALJ failed to explain why he did not adopt
       specific limitations because, inter alia, the at-issue limitations “were not definitive
       as they indicated that Plaintiff ‘may require some repetition’ as to instructions and
       ‘may’ need assistance in making independent decisions regarding work goals”);
       Slivka v. Berryhill, No. 1:17-CV-01076, 2018 WL 3340388, at *9 (N.D. Ohio May
       29, 2018), report and recommendation adopted, 2018 WL 3336461 (N.D. Ohio
       July 5, 2018) (“To treat the possible limitations floated by Dr. Matyi as an
       affirmative finding that such limitations are mandated would improperly alter the
       contents of the medical source’s opinion.”). For this additional reason, undersigned
       finds that the ALJ did not err in failing to include Dr. Madden’s non-definitive
       limitation in Plaintiff’s RFC.

(R&R, 11–12).

       Plaintiff’s argument in her Objection does nothing to cast doubt on the Magistrate

Judge’s analysis. The Court disagrees with Plaintiff that Graham and Slivka are distinguishable

                                                 7
Case: 2:19-cv-04115-SDM-CMV Doc #: 15 Filed: 06/02/20 Page: 8 of 8 PAGEID #: 882




from the case sub judice such that the legal holdings cited by the Magistrate Judge regarding

definitive limitations are inapplicable to the facts here. Moreover, the ALJ’s failure to assign a

specific weight to Dr. Madden’s non-treating medical opinion does not negate that the ALJ

explicitly considered Dr. Madden’s neuropsychological evaluations of Plaintiff in reaching her

decision. (R. at 20–23); cf. Cole v. Astrue, 661 F.3d 931, 938–39 (6th Cir. 2011) (noting that the

failure to assign any weight to a treating physician’s opinion constitutes error requiring remand).

       Accordingly, the Court finds, as did the Magistrate Judge, that the ALJ properly

considered all of the evidence before her and concluded that Plaintiff was not disabled.

Plaintiff’s Objection is OVERRULED.

IV.    CONCLUSION

        Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, after a de novo determination of the record, this Court concludes that Plaintiff’s

objection to the Report and Recommendation of the Magistrate Judge is without merit. The

Court, therefore, OVERRULES Plaintiff’s Objection (ECF No. 14), ADOPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 13), and AFFIRMS the Commissioner’s

decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
